

116 HRES 950 IH: Expressing support for the designation of May 5, 2020, as the “National Day of Awareness for Missing and Murdered Indigenous Women and Girls”.
U.S. House of Representatives
2020-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 950IN THE HOUSE OF REPRESENTATIVESMay 5, 2020Ms. Haaland (for herself, Ms. Davids of Kansas, Mr. Kilmer, Mrs. Napolitano, Mr. Cole, Ms. Kendra S. Horn of Oklahoma, Mr. O'Halleran, Mr. Stanton, Mr. Larsen of Washington, Ms. Bass, Mr. Joyce of Ohio, Mr. Kind, Ms. Jayapal, Mr. Blumenauer, Mr. Gallego, Ms. Moore, Mr. Cook, Mr. Hastings, Mr. Mullin, Ms. Torres Small of New Mexico, Mr. Pocan, Ms. DelBene, and Ms. McCollum) submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONExpressing support for the designation of May 5, 2020, as the National Day of Awareness for Missing and Murdered Indigenous Women and Girls.Whereas American Indians and Alaska Natives are 2.5 times more likely to experience violent crimes and at least 2 times more likely to experience rape or sexual assault crimes compared to any other group of people in the United States;Whereas the Centers for Disease Control and Prevention has determined that homicide is the third leading cause of death among American Indian and Alaska Native women between 10 and 24 years of age and the fifth leading cause of death for American Indian and Alaska Native women between 25 and 34 years of age;Whereas in some Tribal communities, American Indian women face murder rates that are more than 10 times the national average;Whereas there is little data that exists on the number of missing and murdered Native women and girls in the United States due to complex jurisdictional issues at the Tribal, State, and Federal levels;Whereas investigation into cases of missing and murdered Native women and girls is made difficult for Tribal law enforcement agencies due to a lack of resources and the complex jurisdictional scheme that exists in Indian country;Whereas violence as a lived experience of Native women exists in less pressing times, and it is expected that the COVID–19 pandemic will increase the prevalence of violence that is experienced by Native women by exacerbating already existing issues including: lack of safe housing for victims, lack of space in shelters for victims to maintain safe social distancing, lack of personal protective equipment for staff of Tribal shelters and victim services programs, limited transportation for victims, and lack of access to adequate health care;Whereas the Administration for Native Americans reports that American Indian, Alaska Native, and Pacific Islander women and girls have a heightened risk for sex trafficking, and Native women continue to go missing and murdered across the country at disproportionate rates, and COVID–19 is likely to exacerbate this national injustice due to the virus’ impact on already limited justice, health, and advocacy responses;Whereas the current funding available in Indian country is inadequate to address the needs of victims, from the provision of basic, emergency services and responses to more comprehensive, long-term services in normal times, and even less so during a pandemic such as COVID–19; andWhereas without recognition of this crisis and adequate Federal assistance and improved distribution of lifesaving resources for Indian Tribes, Indigenous women will continue to experience disproportionate rates of violence, and go missing and be murdered at the highest rates in the country: Now, therefore, be itThat the House of Representatives—(1)expresses support for the designation of the National Day of Awareness for Missing and Murdered Native Women and Girls; and(2)calls on the people of the United States and interested groups—(A)to commemorate the lives of missing and murdered American Indian and Alaska Native women whose cases are documented and undocumented in public records and the media; and(B)to demonstrate solidarity with the families of victims in light of these tragedies.